Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed on 10/18/2021 has been entered and considered by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (2007/0122551 A1) in view of Chastang et al. (4,585,348) and/or Tidd et al. (4,199,261).

Regarding claim 1, Yamamoto discloses a surface wettability determination system/method is optical wetting detection/method and/or is coating/developing method and/or is liquid detector (fig. 1-16)[pars. 0008 and 0061], comprising: 
An upper nozzle 73 and a lower nozzle 74 is functionally equivalent to a sprayer provided to spray a liquid on a detected surface 
investigation region/test region [par. 0044] of a detected object (W);
Yamamoto also discloses liquid detector (53a and/or 53b), for example, the optical liquid detector, such as a photosensor including a light emitting device is a light emission device provided to emit a light beam toward the detected surface investigation region/test region, wherein the light beam approaches the detected surface at some angle of incidence at an approximately 90 degree, as expressly depicted in drawing (fig. 13) configuration, the light beam is reflected by the liquid on the detected surface to generate a reflected light [pars. 0041-42, 0058 and 0060-61]; and
the liquid detector (53a and/or 53b) includes a light receiving device (CCD camera) is an optical detector provided to receive the reflected light output light beam and output a determining signal according to a light intensity of the reflected light generated by reflection of the light beam from the liquid, wherein the light intensity of the inherently dependent on shape of the liquid on the detected surface [par. 0061], and the determining signal is related to a wettability of the detected surface, and Yamamoto also teaches water on the surface of the wafer W is detected through the detection of reflected light reflected at reflection angles changed by the water on the wafer W [par. 0061]. 
Yamamoto fail to explicitly specify that the light beam from the photosensor (i.e. 201) including a light emitting device approaches the detected surface at an angle of incidence from 30.0 degree to 85.0 degrees, however, Yamamoto depicted drawing (fig. 13) configuration of photosensor suggest the light beam that approaches the detected surface at an angle of incidence that approaches 90 degree and such angle as an angle of incidence from 30.0 degree to 85.0 degrees would have been obvious as 85.0 degrees approaches 90 degrees.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamamoto depicted drawing (fig. 13) configuration of photosensor that suggest the light beam that approaches the detected surface at an angle of incidence that approaches 90 degree as an angle of incidence at such angle as 85.0 degrees that approaches 90 degrees for the purposes of transmitting and focusing desired transmitted/reflected light from the detection surface/illuminating investigation region/test region to be focused on the detector with respect to the detection plane accurately, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 
Additionally, varying the light beam that approaches the detected surface at an angle of incidence from 30.0 degrees to 85.0 degrees of a semiconductor substrate surface in order to detect wettability of the surface is known in the art, as evidence by Chastang (Chastang, fig. 2) and/or Tidd (Tidd, figs. 1 and 2),  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamamoto system as desired appropriate in order to measured wet sample surface with reasonable accuracy at an incident angle that approaches the detected surface at an varying angle(s) of incidence that approaches 90 degree in view of  Chastang and/or Tidd.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamamoto depicted drawing (fig. 13) configuration of photosensor that suggest the light beam that approaches the detected surface at an angle of incidence that approaches 90 degree as an angle of incidence in view of Chastang and/or Tidd in order to measure the wettability of the sample surface with reasonable accuracy.
For the purpose of clarity, based on Applicant disclosure, among the optical detector that is provided to receive the reflected light and output a determining signal according to a light intensity of the reflected light generated by reflection of the light beam from the liquid is CCD, since Yamamoto discloses the same optical detector as that described by the applicant specification, considering the BRI consistent with the Specification, then the claimed limitation will be considered to be anticipated by the prior 
As to claim 5, Yamamoto when modified by Chastang and/or Tidd, Yamamoto further discloses a structure that expressly depicted in drawing (fig. 5) a configuration of a system that is use in the surface wettability determination system that is implementing limitations such as, wherein the optical detector and the light emission device included in (53a and 53b) are disposed opposite to each other with respect to a normal line of the detected surface investigation region/test region wafer, and angle between the optical detector and the normal line of the detected surface investigation region/test region/wafer is equal to angle between the light emission device and the normal line of the detected surface investigation region/test region/wafer.
As to claim 7, Yamamoto when modified by Chastang and/or Tidd, Yamamoto further discloses wherein the determining signal is in a form of voltage by implementing a photosensor as a detector for receiving light reflected light from the detected surface investigation region/test region/wafer [0061].
As to claim 8, Yamamoto when modified by Chastang and/or Tidd, Yamamoto further discloses a computing unit is a controller (6) communicated with the optical detector light detector (53a and 53b), wherein the computing unit is provided to receive the determining signal from the optical detector light detector (53a and 53b) and determine the wettability of the detected surface by comparing the determining signal with a database [pars. 0010-11, 0034, 0038 and 0041].





Claims 4 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto when modified by Chastang and/or Tidd, and further in view of Georgakoudi et al. (2011/0109910 A1, previously cited reference) and/or Bernoux et al. (5,329,357, previously cited reference).

As to claims 4 and 6, when modified by Chastang and/or Tidd, Yamamoto teaches of liquid detector (53a and/or 53b), for example, the optical liquid detector, such as a photosensor including a light emitting device is a light emission device provided to emit a light beam toward the detected surface investigation region/test region, wherein the light beam is reflected by the liquid on the detected surface to generate a reflected light output light beam [par. 0061].
Yamamoto fail to explicitly specify wherein the light emission device comprises a light emitting component and a beam shaper, and the beam shaper is provided to collimate the light beam and adjust a diameter of the light beam (claim 4); and the switching unit and/or a collimator unit for changing the width of the input light beam comprising an analyzer and an optical lens which are disposed to correspond to the optical detector.
However, implementing a light emitting component and a beam shaper, and the beam shaper is provided to collimate the light beam and adjust a diameter of the light beam, an analyzer and an optical lens which are disposed to correspond to the optical detector in detection system is/are well known in the art, as evidenced by Georgakoudi and/or Bernoux. 
(Georgakoudi, [par. 0081] analyzer 27 and lens 28, (fig. 2)) and/or Bernoux (Bernoux, (col. 6, lines 14-19; analyzer (25) and focusing lens (26)); (figs. 2-3)) from the same field of endeavor teaches of a detection system configuration implementing a light emitting component and a beam shaper to emit a light beam toward the detected surface investigation region/test region, and an analyzer and an optical lens which are disposed to correspond to the optical detector as a collection optics from detection surface/investigation region/test region for the purposes of transmitting and focusing desired reflected light from the detection surface/investigation region/test region to be focused on the detector with respect to the detection plane accurately.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamamoto when modified by Chastang and/or Tidd systems with light emitting components and a beam shaper and/or collection optics as desired appropriate in view of Georgakoudi and/or Bernoux for the purposes of transmitting and focusing desired transmitted/reflected light from the detection surface/illuminating investigation region/test region to be focused on the detector with respect to the detection plane accurately, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art surface wettability determination system/method.

Response to Arguments
Applicant’s arguments/remarks, (see pages 5-7), filed on 12/09/2021, with respect to the rejection(s) of claim(s) 9 and 12-15 have been fully considered and are persuasive.  Therefore, the rejection of claims 9 and 12-15 has been withdrawn.  
However, Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 4-8 have been fully considered but are not persuasive. 

Applicant’s arguments: 
a) Applicant argues in particular that “Yamamoto fails to teach or suggest the element of “the light intensity of the reflected light received by the optical detector is dependent on shape of the liquid on the detected surface with shape of the liquid influenced by a wettability of the detected surface,” as recited in amended claims 1 and 9. In addition, the other cited references do not remedy the deficiencies of Yamamoto because Chastang, Tidd, Georgakoudi, and Bernoux also do not teach or suggest such features.



Examiner's response:
With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because during examination, claim terms are given their broadest reasonable construction consistent with the Specification. In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). In this case, based on Applicant disclosure, among the optical detector that is provided to receive the reflected light and output a determining signal according to a light intensity of the reflected light generated by reflection of the light beam from the liquid is CCD, since Yamamoto discloses the same optical detector as that described by the applicant specification, considering the BRI consistent with the Specification, then the claimed limitation will be considered to be anticipated by the prior art optical detector (CCD). Thus, the limitations such as “wherein the light intensity of the reflected light received by the optical detector is dependent on shape of the liquid on the detected surface is anticipated by Yamamoto optical detector. Therefore, it is respectfully pointed out to Applicant that argument (a) is not persuasive because one of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 or 103 as detailed above.
Allowable Subject Matter
Claims 9 and 12-15 are allowed. 
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a first output voltage of the determining signal is obtained when the optical detector receives the reflected light generated by reflection of 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art surface wettability determination system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886